Citation Nr: 0944027	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-26 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim for a TDIU.

The Veteran testified before the undersigned Veterans Law 
Judge in April 2009.  A transcript of the hearing is of 
record.

This case was previously before the Board in July 2009 and 
was remanded for further development.  The Board finds that 
the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for prostatitis, 
currently evaluated at 60 percent disabling; bilateral 
hearing loss, currently evaluated at 50 percent disabling; 
and tinnitus, currently evaluated at 10 percent disabling; 
his combined evaluation for compensation is 80 percent.  

2.  The Veteran's service-connected disabilities do not 
prevent him from securing and following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In the present case, the required notice was provided by a 
letter dated in August 2007, which informed the Veteran of 
all the elements required by the Court in Pelegrini as set 
forth above and was provided before the initial unfavorable 
AOJ decision in October 2007.  This also included notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by the Court in Dingess/Hartman.  

VA treatment records and private treatment records as well as 
service treatment records and service personnel records have 
been obtained and associated with the claims folder.  The 
Veteran also submitted several written statements in support 
of his claim.  Additionally, he testified at a hearing before 
the Board in April 2009.  

In addition, the appellant was afforded VA medical 
examinations in January 2007, February 2007, and July 2008.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  To the contrary, 
correspondence dated in September 2009 indicated that he had 
no other information or evidence to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Total disability is considered 
to exist when there is any impairment which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2009).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability.  That 
is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

If a veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, VA's General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by VA's General Counsel, 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided 
by 38 C.F.R. § 4.16(a), "[m]arginal employment shall not be 
considered substantially gainful employment."  

Here, the Veteran contends he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  He is currently service connected for 
prostatitis, currently evaluated at 60 percent; bilateral 
hearing loss, currently evaluated at 50 percent; and 
tinnitus, currently evaluated at 10 percent.  There are three 
disabilities with two rated in excess of 40 percent and a 
combined disability evaluation of 80 percent.  Therefore, he 
meets the schedular criteria for TDIU under 38 C.F.R. § 
4.16(a).

That said, in order for the veteran to be entitled to TDIU, 
the record must still establish that he is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

In determining whether the Veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  The Board must determine if there is 
some service-connected factor outside the norm which places 
the Veteran in a different position than other veterans with 
a 80 percent combined disability rating. Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The fact that the Veteran is 
unemployed or has difficulty obtaining employment is not 
enough as a schedular rating provides recognition of such.  
Id.  Rather, the Veteran need only be capable of performing 
the physical and mental acts required by employment. Id.  The 
schedular criteria contemplate compensating a veteran for 
considerable loss of working time from exacerbations 
proportionate to the severity of the disability.  See 38 
C.F.R. § 4.1 (2009).

The Veteran contends that he is entitled to a TDIU rating as 
a result of his service-connected prostatitis and bilateral 
hearing loss disability.  Specifically, he feels that his 
difficulty in conversing with others due to bilateral hearing 
loss renders him unemployable.  Furthermore, he feels no one 
will hire him because he must change his absorbent materials 
approximately 5 to 6 times per day as a result of his 
prostatitis.  

A review of the Veteran's work history reveals that he was 
employed as a chief engineer by an aerospace company in El 
Segundo, California, from 1972 until 1986.  He specified at 
his April 2009 Board hearing that his responsibilities at the 
aerospace company involved managing subordinate engineers.  
The report of a July 2008 VA genitourinary examination 
indicates that he retired from this job in 1986 due to 
becoming eligible for retirement benefits through age or 
duration of work, rather than through disability.  
Significantly, at the time of his 1986 retirement, the 
Veteran was not yet service connected for tinnitus and his 
service-connected prostatitis and bilateral hearing loss were 
both evaluated as noncompensable.  The Veteran currently 
receives Social Security Administration (SSA) retirement 
benefits, but never applied for SSA disability benefits.   

In addition to his job at an aerospace company from 1972 to 
1986, he reported at November 2005 and July 2008 VA 
genitourinary examinations that he also owned his own 
electronics business at some point in the past.  The Veteran 
is currently 85 years of age.    

The Veteran has been unemployed since 1986.  There is no 
indication that he has been actively seeking employment since 
then.  The Veteran's testimony suggests that he is currently 
willing to work again, but feels that his chances of 
obtaining employment in his former field would be futile on 
account of his hearing loss and prostatitis.

With respect to the Veteran's educational background, the 
record shows that he is a 4-year college graduate with a 
Bachelor of Science degree in engineering.  He then worked as 
an electrical and mechanical engineer until his retirement in 
1986.  

There are several medical records associated with the claims 
file that are relevant to the Veteran's level of disability 
and ability to work.  On the report of a November 2005 
genitourinary examination, he indicated that he was in poor 
health due to nonservice-connected heart disease, with no 
mention of hearing loss or prostatitis.  The report of a July 
2008 VA genitourinary examination specifically opined that 
his service-connected prostatitis has no effect on his usual 
daily activities.  Although the report of a February 2007 VA 
audiological examination indicated that the Veteran 
experienced difficulty in understanding conversational speech 
without the presence of visual cues and in group situations, 
it did not suggest that he was unemployable due to his 
hearing loss disability.  

VA treatment records dated as recently as August 2009 do not 
suggest that the Veteran is unemployable due to his service-
connected prostatitis and bilateral hearing loss disability 
alone.  At a VA audiological consult dated in March 2009, he 
indicated that his situation of greatest difficulty with 
respect to his hearing loss was difficulty in hearing the 
television.  He further indicated that the tinnitus caused 
him difficulty in going to sleep.  

In the instant case, the determinative issue remains whether 
the Veteran is able to secure or follow a substantially 
gainful occupation.  There is no indication in the record 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities alone.  Although the Veteran's service-connected 
hearing loss and prostatitis may prevent him from performing 
his past position as a chief engineer, the evidence tends to 
support a finding that he is capable of obtaining and 
following various occupations.  The Veteran has a Bachelors 
of Science degree and has worked decades in the field of 
electrical and mechanical engineering.  Although he cites a 
deterioration in his communication skills as a result of 
hearing loss, he does not report difficulty with most of the 
other duties associated with his former position.  

The evidence, including various VA examination reports, VA 
treatment records, and private medical records, fails to show 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  The mere fact that the Veteran speculates that 
he would not be hired on account of his service-connected 
disabilities cannot be used as the basis to support an award 
of a TDIU rating.  As previously mentioned, the determinative 
issue is whether there is objective evidence showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation.  In the instant case, no probative objective 
evidence to this effect has been submitted.

The Board has considered the Veteran's statements that no 
employer would hire him due to his bilateral hearing loss and 
prostatitis.  The Board affords little probative value to 
these statements because they are not consistent with the 
contemporary objective evidence of record.  For instance, the 
July 2008 VA genitourinary examination indicated that his 
prostatitis had no effect on his daily activities while the 
February 2007 audiological examination indicated that he 
experienced only difficulty, rather than inability, in 
understanding conversational speech.  Although he 
occasionally asked for questions to be repeated, the Veteran 
demonstrated an ability to converse with both his 
representative and the undersigned Veteran's Law Judge at his 
July 2009 Board hearing.  Furthermore, there is no indication 
that the Veteran was terminated from his last job in 1986; 
rather, he voluntarily retired for reasons other than his 
service-connected disabilities.  In addition, the Veteran has 
not indicated that he has sought employment since 1986; 
rather, he merely assumes that no employer will hire him due 
to his service-connected hearing loss and prostatitis.  

The Board finds that while the Veteran may have difficulty 
obtaining employment in his former field of engineering, 
there is no evidence showing he is prevented from engaging in 
all forms of substantially gainful employment due to his 
service-connected disabilities alone.  In this regard, the 
Board finds there are a number of jobs for which he could 
perform given his work experience and educational background.  
There is no indication that the Veteran's ability to reason, 
problem solve, or follow instructions have been impaired by 
service-connected disability.  Additionally, there is no 
evidence of physical limitations due to service-connected 
disabilities which would prevent the Veteran from performing 
many of the duties associated with his prior employment.

The Board concludes that, despite some limitations imposed by 
service-connected bilateral hearing loss and prostatitis, the 
Veteran is fully cable of performing the physical and mental 
acts required for gainful employment.  The Board notes that 
this decision is made without consideration of his advanced 
age or any impairment caused by nonservice-connected 
disabilities.  His Bachelor of Science degree and years of 
employment in supervisory/managerial positions provide ample 
experience which could be used in a number of positions.  
Thus, under the circumstances of the instant case, there is 
nothing in the record which takes the Veteran's case outside 
of the norm of similarly situated veterans with a similar 
disability rating.  

Consequently, the Board determines that the weight of the 
evidence demonstrates that the Veteran's service-connected 
disabilities do not prevent him from securing or following a 
substantially gainful occupation.  As the preponderance of 
the evidence 



	(CONTINUED ON NEXT PAGE)




is against the claim, the benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert  v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a total disability rating on the basis of TDIU 
due to service-connected disabilities is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


